NOTE:   Applicants request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and/or a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.  In the instant case, amended claim 6 recites the new limitations “the fibrous substance does not include polyacrylonitrile”, which requires new consideration and a new search and with the complexity of the claims and new limitations, the response cannot be reviewed and/or search conducted in the limited amount of time authorized for review, and writing of an office action and considerations of inherency or obviousness of the claims 
       Continuation of 3 NOTE:  amended claim 6 recites the new limitations “the fibrous substance does not include polyacrylonitrile” Requires new consideration and a new search.
       Continuation of 12 NOTE:  because of reasons set forth in the previous rejections and Applicant’s arguments directed to amended claim 6 are directed to new issues which will not be entered and considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641